Citation Nr: 0934211	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-10 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for mixed muscle tension, eye strain and migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from June 1982 to June 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Veteran's service-connected mixed muscle tension, eye 
strain and migraine headaches has been evaluated as 10 
percent disabling under Diagnostic Code 8100.  Diagnostic 
Code 8100 provides the rating criteria for evaluation of 
migraine headaches.  Under this provision, a 10 percent 
evaluation is assigned for headaches with characteristic 
prostrating attacks averaging one in two months over the 
previous several months.  A 30 percent evaluation may be 
assigned for headaches with characteristic prostrating 
attacks occurring on an average once a month over the 
previous several months.  A 50 percent evaluation is 
warranted for headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a Diagnostic Code 
8100.

At the time of the most recent VA neurological examination 
which was conducted in November 2008, the examiner wrote that 
the functional effects of the service-connected headaches 
were, in part, increased absenteeism.  In an August 2009 
statement, the Veteran's representative argued that the 
service-connected headaches were productive of severe 
economic inadaptability.  He further wrote that the Veteran 
testified that her headaches caused her to miss time from 
work which was productive of economic inadaptability.  A 
review of the claims file reveals that the Veteran did not 
provide any testimony at a hearing in support of her 
increased rating claim.  Furthermore, there is no evidence of 
economic inadaptability other than via a few statements from 
the Veteran.  The clinical records do not reflect such a 
level of impairment.  During the appeal period, it appears 
that the Veteran was intermittently employed but this is not 
certain.  The most recent evidence of record in the form of 
an August 2008 VA joints examination indicates that the 
Veteran was employed at that time performing desk work all 
day.  There is other evidence of record in the form of 
reports of VA examinations and clinical records wherein the 
Veteran reports problems with employment due to disorders 
other than headaches.  For example, in October 2005 the 
Veteran wrote that she was on convalescent leave due to an 
inability to put weight on her right leg.  At the time of a 
May 2006 VA joints examination, the Veteran reported that she 
was not employed and that she left her previous employment 
due to an inability to perform bending and stooping motions 
which the job required.  The Veteran should be afforded the 
opportunity to submit supporting documentation from her 
employer or employers demonstrative of severe economic 
inadaptability solely due to the Veteran's service-connected 
headache disorder.  Furthermore, while the reports of VA 
examinations indicate that the Veteran experiences 
prostrating attacks, the clinical evidence of record does not 
indicate such a level of impairment.  The evidence with 
regard to missing work could also support the Veteran's 
allegations of experiencing prostrating headaches more than 
once per month.  

At the time of the November 2006 VA neurological examination, 
the Veteran reported that her headaches were sometimes so 
severe that she sought treatment in emergency rooms.  A 
review of the evidence of record indicates one annotation of 
the Veteran seeking emergency room treatment and this was in 
August 2001.  The Veteran should be provided the opportunity 
to inform VA where and when any other emergency room 
treatment took place so the appropriate records can be 
obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
she provide objective evidence of lost 
time from work due to her 


service-connected headaches.  The Veteran 
should be advised that this evidence may 
consist of records or other pertinent 
documentation from her employer or a 
physician.  

2.  Contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated her for headaches 
since her discharge from service.  After 
securing any necessary releases, obtain 
those records which have not already been 
associated with the claims file.  
Regardless of the Veteran's response, all 
VA medical records should be associated 
with the claims file.  The Board is 
particularly interested in obtaining 
evidence of the Veteran's seeking 
emergency room treatment for her 
headaches.  

3.  After completion of the above, review 
the expanded record, and readjudicate the 
issue of entitlement to an initial rating 
in excess of 10 percent for mixed muscle 
tension, eye strain and migraine 
headaches.  The Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

